The appeal brings for review order overruling motion to dismiss bill of complaint, the purpose of which was to foreclose on an alleged mortgage indebtedness.
While a motion for compulsory amendment and for bill of particulars might have been warranted by reason of some indefiniteness in the allegation of the bill, it appears that the bill of complaint is not entirely without equity and, therefore, the order of the Chancellor must be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.